Citation Nr: 1010678	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependant's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip condition, to include as secondary to a service-
connected left knee disability, for accrued benefits 
purposes.

5.  Entitlement to service connection for peripheral vascular 
disease, for accrued benefits purposes.

6.  Entitlement to a rating in excess of 60 percent for a 
left knee replacement with a history of patellectomy and 
arthritis, for accrued benefits purposes.

7.  Entitlement to a compensable rating for the residuals of 
fractured right second metacarpal, for accrued benefits 
purposes.

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), for accrued benefits 
purposes.

9.  Entitlement to special monthly compensation based upon 
being housebound or in need of regular aid and attendance, 
for accrued benefits purposes.

10.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957 and from December 1957 to June 1963.  He died in 
July 2005.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The issue of entitlement to death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  At the time of the Veteran's death, service connection 
was in effect for a left knee replacement with a history of 
patellectomy, and the residuals of a fractured right second 
metacarpal.  There were no other service-connected 
disabilities.

3.  A July 2005 certificate of death indicates that the 
Veteran died in July 2005 at the age of 68 years.  His death 
was attributed to peripheral vascular disease with onset in 
2003, sepsis, and organic brain syndrome.

4.  The Veteran's service-connected left knee replacement 
with a history of patellectomy and residuals of fractured 
right second metacarpal did not cause his death or contribute 
materially or substantially to the cause of his death.

5.  A total service-connected disability rating was not in 
effect for 10 years at the time of the Veteran's death and 
there is no indication that he was otherwise entitled to 
receive a total rating for 10 years prior to his death.

6.  The Veteran did not die of a service-connected disability 
or while having a disability evaluated as total and permanent 
in nature resulting from a service-connected disability.

7.  At the time of his death, the Veteran had claims pending 
for increased ratings for the left knee replacement with a 
history of patellectomy and the residuals of fractured right 
second metacarpal, a pending application to reopen a claim of 
entitlement to service connection for a left hip condition 
secondary to his left knee disability, and claims of 
entitlement to service connection for peripheral vascular 
disease, entitlement to special monthly compensation, and 
entitlement to a TDIU rating.

8.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the Veteran's death.

9.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for a left hip condition 
secondary to the service-connected left knee disability; the 
Veteran did not appeal that decision, and it became final.

10.  Evidence received since the November 1997 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a left hip condition, to include as 
secondary to the service-connected left knee disability.

11.  The Veteran developed peripheral vascular disease many 
years after his separation from service.  His peripheral 
vascular disease was unrelated to his active service or any 
incident therein, including his service-connected left knee 
and right hand disabilities.

12.  A total left knee replacement with a history of 
patellectomy, arthritis and meniscectomy was performed in 
January 1992.  Following the surgery, and a period of 
convalescence, the Veteran continued to experience weakness, 
instability, and pain in the left knee.

13.  Residuals of a fractured right second metacarpal caused 
limitation of motion of the index finger and hand. 

14.  The Veteran's only service-connected disabilities were a 
total left knee replacement with a history of patellectomy, 
arthritis and meniscectomy (rated 60 percent) and the 
residuals of fractured right second metacarpal (rated 10 
percent).  He had a high school education and worked as a 
truck driver and construction worker in the past.  The 
Veteran's service-connected disabilities did not preclude him 
from securing or following a substantially gainful 
occupation.

15.  The Veteran's service-connected disabilities did not 
render him so helpless as to be in need of the regular aid 
and attendance of another person.  The service-connected 
disabilities alone did not cause the Veteran to be bedridden 
or render him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.  The Veteran was 
not blind.  The Veteran's loss of the lower extremities was 
not due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).

3.  The criteria for Dependents' Educational Assistance 
(DEA), pursuant to 38 U.S.C.A., Chapter 35, have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2009).


4.  The November 1997 rating decision that denied the claim 
for service connection for a left hip disability, secondary 
to the service-connected right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left hip 
condition, to include as secondary to the left knee 
disability, for accrued benefits purposes.  38 U.S.C.A. 
§§ 5108, 5121, 7105 (West 2002); 38 C.F.R. § 3.156, 3.1000 
(2009).

6.  The criteria for entitlement to service connection for 
peripheral vascular disease, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.1000 (2009).

7.  The criteria for a rating in excess of 60 percent for 
left knee replacement with a history of patellectomy and 
arthritis, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1000, 4.71a, Diagnostic Code (DC) 5255 (2009).

8.  The criteria for a 10 percent rating, but no higher, for 
the residuals of fractured right second metacarpal have been 
met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1000, 4.71a, DC 
5225, 5229 (2009).

9.  The criteria for a TDIU rating, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

10.  The criteria for an award of special monthly 
compensation by reason of being in need of regular aid and 
attendance or based on housebound status, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1114(l),(s), 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.350(b), 3.351, 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  Although neither the Veteran nor the 
appellant were specifically provided notice pertaining to the 
requirements of Kent, the Board finds that the Veteran and 
the appellant did receive notice sufficient to satisfy the 
requirements outlined in that case.  Specifically, the 
Veteran was notified as to the reason for the denial of his 
claim for service connection for a left hip disability at the 
time of the November 1997 denial (no evidence demonstrating 
that the claimed left hip disability was related to his 
service-connected left knee disability), and the appellant 
again received such notice in the August 2006 rating decision 
currently on appeal.  The August 2006 rating decision not 
only told the appellant what constitutes new and material 
evidence but also advised her of the reasons for the previous 
denials of the Veteran's claim for service connection and 
what evidence was needed in order to be considered new and 
material.  The Veteran and the appellant were given ample 
time to respond to that notice and provide evidence that 
relates to the previously unestablished facts, prior to the 
readjudication of the claim in the March 2008 statement of 
the case.  Accordingly, the Board concludes that the notice 
requirements with respect to this issue have been satisfied.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

In this case, the appellant filed her claims for accrued 
benefits in September 2005.  The RO notified her of the 
evidence required to substantiate her claims, and of VA's 
duties to assist her in obtaining such evidence, in 
correspondence dated in November 2005, prior to the initial 
adjudication of her claims in August 2006.  She was told it 
was her responsibility to support the claims with appropriate 
evidence, and she was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

The content of the notice letter fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, but did not comply 
with the requirements outlined in Hupp.  In January 2008, 
however, the appellant was provided with Hupp-compliant 
notice.  The appellant was provided with the Dingess elements 
of VCAA notice in January 2008.  

The timing deficiency with regard to the January 2008 notice 
was cured by readjudication of the claims in a statement of 
the case issued in March 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

Next, with respect to the Veteran's pending claims for an 
increased ratings for his left knee and right hand 
disabilities, the United States Court for Veterans Appeals 
(veteran's court or Court) had held that at a minimum, 
adequate VCAA notice in an increased rating claim required 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, the appellant has not identified any deficiency in 
notice which would compromise a fair adjudication of the 
claims.  Nevertheless, the Board has considered whether any 
defective notice provided to the appellant resulted in 
prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In a May 2005 letter VA notified the Veteran that he should 
submit evidence showing that his service-connected left knee 
and right hand disabilities had worsened in severity.  He was 
also told that he could substantiate the claims with a 
statement from his doctor, containing the physical and 
clinical findings, the results of any laboratory tests or X-
rays, and the dates of the examinations and tests.  He was 
also instructed that he may submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disabilities had 
become worse.  

The May 2005 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to this claims for increased 
ratings under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  

For these reasons, the Board finds that the appellant will 
not be prejudiced by the adjudication of her claims at this 
time.  The Veteran and the appellant either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Thus, even assuming a notice 
error, the Board concludes the error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran and the 
appellant were provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the notices provided to the appellant on her 
claims have not affected the essential fairness of the 
adjudication.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  She 
was told it was her responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, she 
submitted substantial evidence in connection with her claims 
that shows she understood the need to provide VA with 
information and evidence to support her claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to her claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA 
has made every reasonable effort to obtain all records 
relevant to the appellant's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

When a claim is one to reopen a finally decided claim, 
however, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). 
Because the Veteran and the appellant have failed to submit 
new and material evidence to reopen the previously denied 
claim of entitlement to service connection for a left hip 
disability, VA was not obligated to provide a medical 
examination or opinion.

In a cause of death claim VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. 
§ 5103A(d) pertaining to duty to obtain opinions in service 
connection claims are inapplicable to DIC claims based on 
service connection for the cause of death).  Here, there is 
no evidence suggesting that the Veteran's service-connected 
left knee and right hand disabilities caused or materially 
contributed to the cause of his death.  Significantly, the 
appellant has not provided any arguments to this effect.  
Because there is no probative evidence suggesting that the 
Veteran developed peripheral vascular disease either during 
or as a result of his service, a medical opinion as to the 
cause of the Veteran's death is not required.

Similarly, the Board concludes that retroactive opinions 
regarding the Veteran's claims that were pending at the time 
of his death are not warranted.  Claims for accrued benefits 
are based upon the record as compiled at the time of death.  
Accordingly, a new opinion with respect to these claims may 
not be obtained.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the appellant will not be prejudiced 
as a result of the Board's adjudication of her claims.

Service connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A claimant seeking disability benefits must 
establish the existence of a disability and a connection 
between a veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following a veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The appellant contends that the Veteran's cause of death was 
related to his active service.  She has not, however, 
articulated the reasons why she believes his death was 
service-related.

The Veteran died in July 2005.  A July 2005 death certificate 
reflects that the causes of death were peripheral vascular 
disease, sepsis, and organic brain syndrome.  There were no 
other disorders listed on the death certificate as causing or 
contributing to death, either as an underlying cause of death 
or as a significant condition contributing to death.  

The Veteran's service treatment records are silent for 
treatment for or complaints of any vascular disorders.  His 
June 1963 separation examination showed normal vascular 
system and normal heart.  

At the time of his death, the Veteran was service-connected 
for left knee and right hand disabilities.  There is no 
evidence of record demonstrating that either disability 
caused or materially contributed to the cause of the 
Veteran's death.  Accordingly, the Board now turns to whether 
the cause of the Veteran's death is warranted on alternative 
bases.

The record reflects that in October 1981 the Veteran reported 
to a private physician for sudden chest pain with pain 
radiating to his left arm.  The provisional diagnosis was 
coronary artery disease (CAD) and hypertensive heart disease.  
In July 1984 he was diagnosed with pancreatitis, angina, and 
a history of hypertension, chronic alcoholism, and coronary 
insufficiency.  

In January 1991 the Veteran reported to a VA medical center 
complaining of chest pains, diaphorase and nausea, with a 
history of pancreatitis and hypercholesterolemia.  He was 
noted to smoke one pack of cigarettes per day and drink 
alcohol heavily.  His peripheral pulses were equal and 
palpable.  

In June 1996 the Veteran underwent an electromyography and a 
nerve conduction survey which was read to show peripheral 
polyneuropathy and cervical radiculopathy.  This appears to 
be the first indication of neuropathy in the claims file.  
Also in June 1996 it was noted that the Veteran had an 
extensive family history of cardiac problems.  

In January 1999 the Veteran was noted to have chronic 
obstructive pulmonary disease, coronary artery disease and 
chronic pancreatitis.  An August 2000 VA treatment record 
appears to be the first indication that the Veteran was 
receiving treatment for peripheral vascular disease.  The 
consultation included a history of intermittent claudication 
in both legs, and numbness in both feet.  The Veteran did not 
have a history of diabetes mellitus, though he had a history 
of hypertension, at the time.  It was also noted that he had 
a 30-year history of smoking one pack of cigarettes a day.  
On examination there was no evidence of obvious ischemic 
changes.  He was noted to "appear" to have aortoiliac 
occlusive disease.  In September 2000 he was treated for 
having a tack in his heal, which he had not felt, and did not 
know how long it had been there.  On examination he had 
ischemic pain in all toes and numbness on the lateral aspects 
of the feet.  He was diagnosed with peripheral vascular 
disease and Buerger's disease (inflammation and thrombosis of 
arteries and veins, generally of the hands and feet of 
smokers).  

In October 2000 an angiogram showed severe bilateral iliac 
stenosis with bilateral superficial femoral artery occlusion.  
He then underwent an aortofemoral bypass graft surgery in 
November 2000.  Later VA treatment records provide that the 
diagnosis of peripheral vascular disease was in November 
2000.

In March 2001 it was noted he had chronic occlusion of the 
right femoral artery and stenosis of the left superficial 
femoral artery.  In January and February 2002 the Veteran was 
noted to be still smoking one pack of cigarettes a day.  In 
July 2004 he was diagnosed with abdominal aortic aneurysm, 
atherosclerosis, cerebral vascular accident, chronic 
obstructive pulmonary disease, CAD, hypertension and 
peripheral vascular disease.  

In February 2005 he had his right great toe amputated.  In 
March 2005 he had an above the knee (right) amputation.  The 
Veteran's surgical history included aortobifemoral bypass, 
right femoral anterior tibial bypass, excision of the 
aortobifemoral graft, repair of the right pseudoaneurysm, and 
aortobifemoral bypass, and revision of the right femoral-
popliteal and thrombectomy.  

The Veteran's end of life treatment records are contained in 
the claims file.  It was noted that by the time he sought 
treatment his left leg had been cold, numb and painful for 
several days.  A July 2005 private electrocardiogram which 
was noted to be a technically difficult study that showed 
severe pulmonary hypertension.  A July 2005 CT angiogram of 
stital aorta and runoff into the left leg showed that no flow 
was seen in either superficial femoral artery.  Vascular 
calcifications were seen at multiple levels in the native 
vessels all the way down the leg.  An x-ray of the left knee 
showed that there was an intact knee implant, with no sign of 
osteomyelitis, fracture or loosening of any component from 
the underlying bone.  He was noted to have aspiration and 
sepsis in his left leg, which was cold to mid thigh which was 
mottled.  It was decided to perform an above the knee 
amputation of the Veteran's left leg, and during the surgery 
it was noted he had severe ischemia of the limb, including 
dry gangrenous changes to his groin, and his hip was 
dislocated.  During the operation, due to the ischemic tissue 
above the groin, a decision was made not to proceed with a 
hip disarticulation, as it would not "salvage the 
situation" and the physician advised the family should be 
told it "is not a viable situation and that [he] expected 
failure of this ongoing necrosis and mortality fairly 
quickly."  The notes prior to the Veteran's death noted the 
rapid progress of bacteremia with sepsis and the gradual 
development of respiratory insufficiency due to aspiration.  

Given the length of time between his separation from service 
and the initial record of diagnosis, service connection for 
the cause of the Veteran's death on a presumptive basis is 
not warranted.

The Board has considered the appellant's assertions that she 
is entitled to compensation for the cause of the Veteran's 
death.  

However, as a layperson, the appellant is not competent to 
give a medical opinion regarding the cause of the Veteran's 
death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Here, after considering all the evidence, 
the Board finds that the weight of the competent and credible 
evidence demonstrates that the Veteran's peripheral vascular 
disease is not related to his period of active service, 
including that it did not have its onset in service, symptoms 
were not continuous after service separation, and did not 
manifest for decades after service.  Accordingly, the weight 
of the evidence shows that the Veteran's death due to 
peripheral vascular disease is not related to service.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that service connection for 
the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

Where a veteran's death is determined to not be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

Based upon the evidence of record, the Board finds that a 
total rating was not in effect for 10 years prior to the 
Veteran's death and there is no indication that he was 
otherwise entitled to receive a total rating for the 10 years 
prior to his death under applicable VA law because of CUE in 
a prior determination.  He last served in 1963 and he was not 
a former prisoner of war.  There is no basis in VA law to 
allow the benefits sought as to this specific matter.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person has, or died 
from, permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002).

In this case, the Veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as set forth above, the cause of his death has not been shown 
to be service-related.  Accordingly, the appellant is not an 
eligible person as defined by statute for purposes of 
establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
application to reopen a claim of entitlement to service 
connection for a left hip condition secondary to his left 
knee disability, his claim of entitlement to service 
connection for peripheral vascular disease, his claims for 
increased ratings for the left knee replacement with a 
history of patellectomy and the residuals of fractured right 
second metacarpal, entitlement to special monthly 
compensation, and entitlement to a TDIU rating, which were 
pending at the time of his death in July 2005.

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2009).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2009)) repealed the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
revision applies only to deaths occurring on or after 
December 16, 2003.  As the Veteran died in July 2005, the 
revision is applicable to these claims.

Additionally, the Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
allows for substitution in the case of death of a claimant 
who dies on or after October 10, 2008.  38 U.S.C. § 5121A 
(West Supp. 2008).  Because the veteran in this case died 
prior to October 10, 2008, no substitution may be made.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the Veteran died in July 
2005, and, at the time of his death, he had pending claims 
including an application to reopen a claim of entitlement to 
service connection for a left hip condition secondary to his 
left knee disability, a claim of entitlement to service 
connection for peripheral vascular disease, claims of 
entitlement to increased ratings for the left knee 
replacement with a history of patellectomy and the residuals 
of fractured right second metacarpal, entitlement to special 
monthly compensation, and entitlement to a TDIU rating.  In  
September 2005, the appellant filed her claim for accrued 
benefits.  Thus, her claim was timely filed.  Additionally, 
because the appellant's claims are is for the purpose of 
accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the Veteran's 
death, other than VA records that were constructively of 
record at the time of death. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).


A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran originally filed a claim for service condition 
for a left hip condition in August 1997.  He stated he 
believed his left hip condition was due to his service-
connected left knee disability, and noted that his left hip 
condition had become more severe as he had to favor his left 
leg.  

A November 1997 rating decision denied service connection for 
a left hip condition, noting that there was no probative 
evidence relating the Veteran's left hip disability to his 
service-connected left knee disability.  The Veteran was 
notified of the November 1997 rating decision, and of his 
appellate rights, in December 1997.  The Veteran did not 
appeal the decision, and that decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

In order to reopen the claim, new and material evidence 
raising a reasonable possibility that the Veteran's left hip 
condition was aggravated by or due to his left knee condition 
must have been received.

Evidence of record at the time of the November 1997 rating 
decision included service treatment records, a March 1997 VA 
treatment record which noted that he had limitation of motion 
of the right and left hips, a June 1996 VA treatment record 
diagnosing the Veteran with degenerative joint disease of the 
left hip, a March 1995 VA treatment record showing that the 
Veteran complained of both left knee and left hip pain, and a 
March 1993 report of VA examination that noted he would soon 
need a hip replacement, that he couldn't walk far due to pain 
in the left knee, thigh and hip, and that he had a history of 
degenerative joint disease of the left hip.

The pertinent evidence received subsequent to the November 
1997 decision includes a January 1999 VA examination where 
the examiner opined that the left hip severe degenerative 
joint disease was not secondary to the left knee condition, 
the January 1999 operation report for the Veteran's left hip 
replacement, and a June 2005 report of VA examination in 
which it was noted the Veteran's left hip would dislocate in 
his sleep when the pillow between his legs would shift due to 
the above the knee amputation of the Veteran's right leg. 

For accrued benefits purposes, the Veteran filed a claim to 
reopen a claim of entitlement to service connection for his 
left hip condition in March 2005.  He noted that he had 
needed a left hip replacement in 1999, and stated that he 
believed that favoring his left knee caused him to apply more 
pressure to his left hip, resulting his left hip condition.  
He also stated that he injured his left hip while on active 
duty at Fort Hood.

The evidence provided since the November 1997 rating decision 
is new, in that the lay statement, the medical records, and 
VA examination reports were not previously of record.  
However, the evidence is not material in that they do not 
present a likelihood of substantiating the Veteran's claim.  
The January 1999 VA examiner opined that the Veteran's left 
hip degenerative joint disease was not secondary to his left 
knee condition, and there is no competent, probative evidence 
regarding whether the left knee condition aggravated his left 
hip arthritis.  There was no evidence received after the 
November 1997 decision which showed the Veteran injured his 
left hip in service, or that such an injury caused his 
degenerative joint disease.  The Veteran's lay statement 
indicating that his removed patella head caused him to use 
his hip for stability, thereby resulting in his hip condition 
is identical to those statements considered at the time of 
the last final decision and is therefore not material.  
Consequently, although the Veteran has submitted new evidence 
with respect to the claim for service connection for a left 
hip disability that was not before the RO in November 1997, 
the new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  

B.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2009).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 3d 
1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including 
cardiovascular disease, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed a claim of entitlement to service 
connection for peripheral vascular disease in July 2005.  He 
did not indicate why he felt as though his peripheral 
vascular disease should be service-connected.

In conjunction with his claim for service connection, the 
Veteran submitted an application for aid and attendance and 
housebound benefits dated in July 2005, on which his treating 
physician certified that the Veteran had a current diagnosis 
of peripheral vascular disease.  That same physician also 
provided a July 2005 statement indicating that the Veteran 
had inoperable peripheral vascular disease, requiring 
multiple amputations.  The physician noted he did not have 
medical records to be able to comment on whether the 
Veteran's peripheral vascular disease was related to service. 

The Veteran's service treatment records are silent for 
treatment for or complaints of any vascular disorders.  His 
June 1963 separation examination showed normal vascular 
system and normal heart.  

A review of the treatment records available in the claims 
file does not reveal any statement regarding the etiology of 
the Veteran's peripheral vascular disease.  

The record reflects that in October 1981 the Veteran reported 
to a private physician for sudden chest pain with pain 
radiating to his left arm.  The provisional diagnosis was 
coronary artery disease (CAD) and hypertensive heart disease.  
In July 1984 he was diagnosed with pancreatitis, angina, and 
a history of hypertension, chronic alcoholism, and coronary 
insufficiency.  

In January 1991 the Veteran reported to a VA medical center 
complaining of chest pains, diaphorase and nausea, with a 
history of pancreatitis and hypercholesterolemia.  He was 
noted to smoke one pack of cigarettes per day and drink 
alcohol heavily.  His peripheral pulses were equal and 
palpable.  

In June 1996 the Veteran underwent an electromyography and a 
nerve conduction survey which was read to show peripheral 
polyneuropathy and cervical radiculopathy.  This appears to 
be the first indication of neuropathy in the claims file.  
Also in June 1996 it was noted that the Veteran had an 
extensive family history of cardiac problems.  

In January 1999 the Veteran was noted to have chronic 
obstructive pulmonary disease, coronary artery disease and 
chronic pancreatitis.  An August 2000 VA treatment record 
appears to be the first indication that the Veteran was 
receiving treatment for peripheral vascular disease.  The 
consultation included a history of intermittent claudication 
in both legs, and numbness in both feet.  The Veteran did not 
have a history of diabetes mellitus, though he had a history 
of hypertension, at the time.  It was also noted that he had 
a 30-year history of smoking one pack of cigarettes a day.  
On examination there was no evidence of obvious ischemic 
changes.  He was noted to "appear" to have aortoiliac 
occlusive disease.  In September 2000 he was treated for 
having a tack in his heal, which he had not felt, and did not 
know how long it had been there.  On examination he had 
ischemic pain in all toes and numbness on the lateral aspects 
of the feet.  He was diagnosed with peripheral vascular 
disease and Buerger's disease (inflammation and thrombosis of 
arteries and veins, generally of the hands and feet of 
smokers).  

In October 2000 an angiogram showed severe bilateral iliac 
stenosis with bilateral superficial femoral artery occlusion.  
He then underwent an aortofemoral bypass graft surgery in 
November 2000.  Later VA treatment records provide that the 
diagnosis of peripheral vascular disease was in November 
2000.

In March 2001 it was noted he had chronic occlusion of the 
right femoral artery and stenosis of the left superficial 
femoral artery.  In January and February 2002 the Veteran was 
noted to be still smoking one pack of cigarettes a day.  In 
July 2004 he was diagnosed with abdominal aortic aneurysm, 
atherosclerosis, cerebral vascular accident, chronic 
obstructive pulmonary disease, CAD, hypertension and 
peripheral vascular disease.  

In February 2005 he had his right great toe amputated.  In 
March 2005 he had an above the knee (right) amputation.  The 
Veteran's surgical history included aortobifemoral bypass, 
right femoral anterior tibial bypass, excision of the 
aortobifemoral graft, repair of the right pseudoaneurysm, and 
aortobifemoral bypass, and revision of the right femoral-
popliteal and thrombectomy.  

Although the Veteran's end of life treatment records have 
been associated with the file since his death, because they 
were not of record at the time of his death, and are not VA 
treatment records, they may not be considered in deciding 
this claim.

Given the length of time between his separation from service 
and the initial record of diagnosis, service connection for 
peripheral vascular disease on a presumptive basis is not 
warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the Veteran's peripheral 
vascular disease to his active service.  With no probative 
evidence demonstrating that the Veteran's peripheral vascular 
disease was related to his military service, service 
connection for peripheral vascular disease is not warranted 
for accrued benefits purposes.

In determining that service connection for accrued benefits 
purposes is not warranted, the Board has considered the 
Veteran's statements in support of his claim.  

However, as a layperson, the Veteran was not competent to 
give a medical opinion regarding the etiology of his 
peripheral vascular disease.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Veteran was competent to give evidence about what he 
experienced.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

Neither the Veteran nor the appellant articulated why they 
believed his peripheral vascular disease was related to his 
active service.  Regardless, neither was competent to provide 
a medical opinion regarding the etiology of his peripheral 
vascular disease.  Additionally, a medical professional did 
not provide an opinion making this connection.  Thus, the lay 
assertions were not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of competent medical evidence linking 
peripheral vascular disease to service and on file at the 
time of the Veteran's death, the Board must find that the 
preponderance of the evidence is against the claim  The 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




C.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

1.  Left Knee

In March 2005 the Veteran filed a claim of entitlement to an 
increased rating for his left knee replacement with a history 
of patellectomy and arthritis. 

At the time the Veteran filed his clam for an increased 
rating and at the time of his death, his left knee disability 
was rated as 60 percent disabling under DC 5055, which 
pertains to knee replacement, effective from April 1, 1993.  
Prior to April 1, 1993, the Veteran had temporary total (100 
percent) rating for convalescence from January 29, 1992 to 
March 31, 1993 due to his total knee replacement surgery.





38 C.F.R. § 4.71a rates a knee replacement as follows:

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating


Additional diagnostic codes do not provide a rating in excess 
of 60 percent.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2009).

Diagnostic Code 5055 only provides for a 100 percent rating 
for one year following the implantation of a prosthesis.  The 
Veteran was afforded the temporary total rating for the year 
following implantation and additional time as requested by 
the Veteran and allowed by the RO.  

At the time he filed his claim for an increased rating, the 
Veteran described his left knee as painful, weak and 
unstable.  These symptoms, however, are contemplated by the 
60 percent rating.  

The 60 percent evaluation is the highest available under the 
diagnostic code.  38 C.F.R. § 4.71a, Code 5055.  Symptoms 
warranting a higher rating under any other criteria are not 
shown.

The Board has considered whether there was additional loss of 
function as a result of repetitive use of the left knee.  
However, where a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 
10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

The Board has also considered whether the Veteran's 
disability presented an exceptional or unusual disability 
picture such as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his left knee condition.  There is no 
higher rating for a knee condition; however, the rating takes 
into account the instability, pain and weakness that the 
Veteran described; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  The Veteran was not 
employed, but he did suffer from number nonservice-connected 
disabilities for which he had received a pension since 1988.  
Consequently, referral for extraschedular consideration is 
not warranted.

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected left knee disability warranted no 
more than a 60 percent disability rating throughout the 
pendency of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating for accrued 
benefits purposes, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Right Second Metacarpal

In March 2005 the Veteran filed a claim of entitlement to an 
increased rating for his residuals of fractured right second 
metacarpal.  At the time of filing his claim, the Veteran 
stated only that all of his service-connected disabilities 
had worsened.  He did not specify how his symptoms were 
worse.

At the time of filing his claim and at the time of his death, 
the Veteran's right hand disability was rated as 
noncompensably disabling under DC 5225, which pertains to 
ankylosis of the index finger.  Historically, he had been 
granted a temporary total (100 percent) rating for 
convalescence following surgery from July 24, 1996 to August 
31, 1996.  

38 C.F.R. § 4.71a rates the Index finger as follows:

522
5
Index finger, ankylosis of:
 
 
 
Unfavorable or favorable
1
0 
1
0 
 
Note: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of 
other digits or interference with overall function 
of the hand.



522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0

Note: 1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint (PIP) has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal joint (DIP) has a range of zero to 70 or 80 
degrees of flexion.

In a September 1996 VA hand examination, while the Veteran 
was still recovering from surgery to his second metacarpal, 
he was noted to be able to touch his thumb to his fingers, 
but it was done slowly.  His finger tips lacked 2 and 3 
centimeters from touching the palm.  His grip was very weak 
after being in a cast for two months.  His surgery was in 
July 1996.  

During a February 2002 VA joints examination the Veteran 
described experiencing tenderness over the dorsum of the 
second metacarpals where the head of the screws were 
palpable.  He stated that recently he had begun to also 
experience numbness in the second finger and had been 
dropping objects, particularly after he drove or did a 
similar type of activity.  

Physical examination revealed full flexion extension to 
fingers with motion of the AP joint from 28 degrees of 
extension and zero to 98 degrees of flexion.  The AP joint 
showed motion from zero to 95 degrees and DIP joint showed 
motion from zero to 50 degrees.  The VA examiner did not 
provide measurements from the fingertip to the proximal 
transverse crease of the palm.  He had some intrinsic atrophy 
of the muscles of both hands and glove-type hypesthesia that 
extended to the level of the wrist on the right.  X-ray 
examination revealed a well-healed fracture of the second 
metacarpal  bone which was internally fixed with the plate 
and three screws.  He had not been shown to have any evidence 
of carpal tunnel syndrome, although his history was 
suspicious for such.  Tinels and Phalen signs, however, had 
been negative and the neurological deficit did not follow an 
anatomic pattern.

There are no further records pertaining to the right hand 
until June 2005, when the Veteran underwent a VA joints 
examination in conjunction with his March 2005 claim for an 
increased rating.  At the time of the examination, he was 
noted to have fractured his right hand index metacarpal in 
the 1960s, with an osteotomy with fixation metallic plate and 
three screws in July 1996.  X-rays showed a three-hole three-
screw plate of the right index metacarpal with well-healed 
fracture line.  He had loss of sensation involving the common 
digital nerve of the index and long finger of the right hand.  
The range of motion of the index finger MP joint was from 
zero to 95 degrees, PIP joint was from zero to 90 degrees, 
and the DIP joint was from zero to 40 degrees.  The VA 
examiner did not provide measurements from the fingertip to 
the proximal transverse crease of the palm. 

There are no further records pertaining to the Veteran's 
right hand disability that were of record at the time of his 
death.

Generally for increased rating claims (as opposed to initial 
rating claims) only the evidence dated within the year prior 
to the date the claim was filed is used to determine the 
disability rating.  In this case the VA examination from 1996 
is included in the Board's evaluation because the 2002 and 
2005 examinations do not provide measurements that would 
allow the Board to evaluate the Veteran's disability under 
Diagnostic Code 5229, and as this is an accrued benefits 
claim the Board cannot request a better examination.

Based upon the evidence in the file at the date of death, the 
Veteran did not have unfavorable ankylosis of the index 
finger such as to warrant a compensable rating under 
Diagnostic Code 5225.  

Additionally, the VA examinations from 2002 and 2005 did not 
provide enough information for a compensable rating under 
Diagnostic Code 5229.  However, the 1996 VA examination noted 
that the Veteran could not touch his fingers to his palm.  
While this examination was shortly after his July 1996 
surgery, and his recent return to mobility (he was in a cast 
for two months) may have been part of the reason, the 
examination nevertheless revealed limitation of motion.  The 
examinations from 2002 and 2005 also showed limitation of 
flexion.  The 2005 examination showed that the DIP joint had 
lost 30 to 40 degrees of motion.  Applying all reasonable 
doubt in the appellant's favor, the Board finds that a 
compensable 10 percent rating, but no higher, is warranted 
for residuals of fractured right second metacarpal under the 
criteria of Diagnostic Code 5229 from the date of his 
increased rating claim, for accrued benefits purposes.  A 
rating higher than 10 percent is not warranted, as the 
evidence did not show that there was a gap of more than 2 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Even an additional 10 
percent loss of functionality would not meet the criteria for 
a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected right 
hand disability manifested with tenderness and painful, 
limited, motion.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected right hand disability warranted 
an increased rating of 10 percent, but no more, for accrued 
benefits purposes, throughout the pendency of the appeal.  
All reasonable doubt has been resolved in favor of the 
appellant in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran was unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. §  4.16(a) (2008); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, at the time he filed his claim of entitlement 
to a TDIU rating and at the time of his death, the Veteran 
was service-connected for a total left knee replacement with 
a history of patellectomy, arthritis and meniscectomy (rated 
60 percent) and the residuals of fractured right second 
metacarpal (rated 10 percent, by this decision).  As such, 
the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

The remaining question before the Board therefore is whether 
the Veteran was unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.  The record in this regard reflects 
that the Veteran had not been employed since at least 1995, 
and that he was not employable at the time he filed his June 
2005 claim of entitlement to a TDIU rating.

In a February 2002 application for a TDIU rating, the Veteran 
noted that he had last worked in May 1984 as a garbage 
collector.  He indicated that he became unemployed due to his 
left knee surgeries.  He stated that he had lost 40 hours of 
work in two years, and that he had not tried to obtain 
employment since he became too injured to work.

On his June 2005 application for a TDIU rating, the Veteran 
reported that he had completed high school.  He noted that he 
could no longer work due to his left knee and hip.  He stated 
he was last employed in May 1995, and that at that time he 
was self-employed doing construction work 40 hours per week.  
The record also reflects that he worked as a truck driver for 
several years, though he did not list this occupation on his 
TDIU form.  On the June 2005 application, he stated that his 
last knee surgery caused his leg to pull to one side, 
resulting in his left hip dislocation.  The Veteran was not 
service-connected for his left hip condition.  On his June 
2005 application for a TDIU rating, he did not report having 
lost time from work as a result of illness.  He stated that 
he had not attempted to obtain employment since he became too 
disabled to work.

Clinical records dated from June 2004 to June 2005 show that 
the Veteran received periodic treatment for chronic 
obstructive pulmonary disease, coronary artery disease, 
hypertension, peripheral vascular disease, including 
amputations of an infected right great toe and an above-the-
knee amputation of the right lower extremity, and an 
abdominal aortic aneurysm.  Each of these disabilities 
impacted his ability to maintain gainful employment.  He did 
not receive treatment for either his service-connected left 
knee or right hand disabilities.

The Veteran underwent VA examination in June 2005.  In the 
associated report of examination, the examiner noted, with 
respect to the Veteran's ability to work, that the Veteran 
had severe limitations of activity secondary to his left leg.  
These limitations included not being able to stand on the 
left leg because of the chronic recurrent dislocation of the 
left hip and the weakness of his left knee.  This was 
aggravated as a result of his peripheral vascular disease.  
His upper body strength was not adequate to support him or 
his balance.  He was unable to manage himself without 
assistance.  He was unable to transfer himself from his 
wheelchair to the examination table without the assistance of 
two attendants.  He was unable to completely dress himself 
without assistance, unable to prepare meals, or adequately 
bathe himself without assistance.

The record otherwise reflects that, historically, the Veteran 
underwent total knee replacements in 1993 and in 2000.  In a 
February 2002 VA examination the Veteran stated that the 2000 
knee replacement had helped some although he continued to use 
his knee brace and a cane at home.  He had difficulty 
ambulating and going up steps.  

The Veteran was granted nonservice-connected disability 
pension in a January 1988 rating decision, due to chronic 
pancreatitis, depression with dysthymia, angina pectoris with 
hypertension, and chronic obstructive pulmonary disease.  

As noted above, the VA is unable to take a Veteran's age and 
nonservice connected disabilities into consideration when 
determining a claim for individual unemployability.  See, 38 
C.F.R. § 3.341 (2009).  

Based on a thorough review of the record, the Board finds 
that the functional limitations imposed by the Veteran's 
service-connected left knee and right hand disabilities did 
not preclude his performance of substantially gainful 
employment.  As to the Veteran's claim that his left knee and 
left hip condition had made him unable to sustain employment, 
the preponderance of the evidence shows that he was 
unemployable as a result of nonservice-connected 
disabilities, including severe peripheral vascular disease.  
Significantly, the Veteran was not service-connected for a 
left hip disorder.  Accordingly, his inability to stand on 
his left leg in part as a result of his chronic recurrent 
left hip dislocations may not be considered in evaluating his 
entitlement to a TDIU rating.  

The June 2005 VA examiner did not specifically state whether 
the Veteran's service-connected disabilities prohibited him 
from working; however, from a review of the record, it 
appears that the Veteran was able to work following his first 
left knee replacement, and was able to ambulate after his 
second knee replacement.  After his left hip replacement he 
was able to walk with a walker.  After his right leg 
amputation the Veteran was confined to a wheelchair.  
However, only the Veteran's left knee replacement is service-
connected, and this disability has been rated at 60 percent 
since April 1993.  There is no indication that the Veteran 
would have been unsuitable for sedentary employment as a 
result of his left knee disability.  As such, the evidence 
does not support that the Veteran's service-connected 
disabilities rendered him unemployable without regard to his 
nonservice connected disabilities.  Unfortunately, without 
evidence that the Veteran's left knee condition or right hand 
conditions resulted in impairment significant enough to 
render him unemployable, the Board must find that entitlement 
to a TDIU for accrued benefits purposes was not established 
at any point during the course of the appeal.

The Board is sympathetic to the Veteran's assertions 
regarding ongoing difficulty with his left knee and right 
hand disabilities.  Those problems, however, are reflected in 
current 60 percent and 10 percent disability ratings.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Additional 
difficulties which limit his employability appear to be due 
to disabilities for which the Veteran is not service 
connected.  Those factors, while potentially relevant to the 
Veteran's overall employment prospects, are not valid for 
consideration in determining whether he is entitled to a TDIU 
rating.  As noted above, the central inquiry here is "whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad.  
Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose.  Moreover, although the Veteran's left knee and 
right hand disabilities alone might have caused some economic 
inadaptability, this also was taken into account in the 
assigned 60 and 10 percent disability ratings.  In this case, 
there is no showing of total individual unemployability based 
solely on one the Veteran's service-connected disabilities.

The Veteran asserted that he was unemployable due to his 
service-connected disabilities, but there is no competent 
evidence that his service-connected disabilities precluded 
him from obtaining or maintaining gainful employment.  The 
Board thus concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  In 
the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
disability ratings of 60 and 10 percent, the preponderance of 
the evidence is against the claim, for accrued benefits 
purposes.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted, for accrued benefits purposes.

E.  Special Monthly Compensation

Special monthly compensation based on the need for aid and 
attendance of another is payable when the Veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2009).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2009), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2009).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed.  The fact that a claimant has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that a veteran 
is so helpless as to need regular aid and attendance, not 
that there is a constant need.  Determinations that a veteran 
is so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a) (2009).

In addition, special monthly compensation at the housebound 
rate is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service- 
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The 
requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran 
is substantially confined as a direct result of service- 
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) 
(2009).

Finally, it is important to note that only the Veteran's 
service-connected disabilities may be considered in support 
of his claim for special monthly compensation.  Any effects 
of the Veteran's multiple nonservice-connected disabilities 
will not be considered.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of 
being housebound for accrued benefits purposes are not met.

At the time of his death the Veteran was not 100 percent 
rated, nor had he been granted TDIU.  He was rated 60 percent 
for his left knee condition and noncompensable for his hand.  
This decision increases the disability rating for the 
Veteran's right hand disability, but not increase his overall 
disability rating to 100 percent.  

A VA active problems list from January 2005 showed the 
Veteran had a pain disorder, major depression, PTSD, 
hypertension, peripheral vascular disease, degenerative joint 
disease, neurotic depression, and anxiety.  His medical 
history also included a hip replacement, an above-the-knee 
(right) amputation, and some confusion, not otherwise 
specified. 

The Veteran filed a claim of entitlement to aid and 
attendance benefits in March 2005, noting that he received 
assistance with all of his daily activities.  In a May 2005 
statement he noted that he could not hold his weight on his 
left leg because it was unstable, and that his right knee 
would not straighten out.  

A May 2005 statement from the Veteran's caregiver noted that 
he needed assistance with day to day care.  He could not 
cook, clean or maintain himself without assistance.  She 
noted he had had several surgeries, his left hip continued to 
slip out of place, causing him pain, and that his right leg 
had recently been amputated, confining him to a wheelchair.  
She noted he had a prosthetic leg, but that he was unable to 
walk with it. 

On VA examination in June 2005, the VA examiner noted that 
the Veteran was unable to manage himself without assistance.  
He could not transfer from his wheelchair to the examination 
table without assistance, he was unable to completely dress 
himself without assistance, and he was unable to bathe 
himself or to prepare meals.  The examiner noted the Veteran 
was unable to stand on his left leg because of the chronic 
dislocation of his hip and the weakness of his left knee, 
which was aggravated by his peripheral vascular disease.  The 
examination was prior to the Veteran's left above-the-knee 
amputation.

In June 2005 an aid and attendance examination form was 
received by the RO.  Though the physician who filled out the 
examination did not date the examination, it appears to have 
been filled out after the amputation of the Veteran's left 
leg.  The physician noted a recent leg amputation and status 
post right above the knee amputation.  The Veteran had no 
limitation of his upper extremities, but his hip continued to 
dislocate.  He additionally had degenerative joint disease of 
the spine, hips and other joints, and peripheral vascular 
disease status post aortofemoral bypass, hypertension.  The 
Veteran would not be able to walk without assistance from 
another person; he had both a walker and a wheelchair at the 
time.  The physician also noted the Veteran required 
assistance with his activities of daily living.

Initially, the Board notes that evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  While 
the Veteran did lose both of his legs below the knee, the 
amputations were due to his peripheral vascular disease, 
which is not service-connected.  Consequently, the Veteran 
could only establish entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(l) by showing his 
service-connected disabilities cause him to be permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance under the criteria of 38 C.F.R. § 3.352(a) (2009).

While the record shows that the Veteran had service connected 
disabilities of a left knee condition and a right hand 
condition, competent medical evidence does not indicate that 
he was helpless or bedridden solely due to his service-
connected disabilities.  It is also repeatedly indicated that 
he suffered from many nonservice-connected disabilities such 
as a pain disorder, major depression, PTSD, hypertension, 
peripheral vascular disease, degenerative joint disease, 
neurotic depression, and anxiety.  Additionally, there is no 
showing that the Veteran's service- connected disabilities 
alone rendered him so helpless as to require the regular aid 
and attendance of another person to perform personal care 
functions of everyday living or to protect herself from the 
hazards and dangers incident to the daily environment.  In 
fact, prior to either of his amputations, he had lived with 
his left knee condition and right hand condition at the level 
they continued to be rated for more than 20 years.  The June 
2005 VA examination report specifically noted that the 
peripheral vascular disease caused problems with the 
Veteran's ambulation.  The aid and attendance examination 
listed several conditions leading to the Veteran's need for 
assistance.  Consequently, the criteria for special monthly 
compensation based on the need for the regular aid and 
attendance of another person, for accrued benefits purposes, 
are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b), 3.352(a).

Additionally, as noted above, the Veteran was not 100 percent 
service-connected or in receipt of TDIU at the time of his 
death, and the competent evidence does not otherwise 
demonstrate that the Veteran was permanently housebound as a 
result of his service-connected disabilities.  Consequently, 
the criteria for special monthly compensation based on 
housebound status, likewise, are not met, for accrued 
benefits purposes.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(3)(i)(2).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b) is denied.  

Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35, is denied.

New and material evidence has not been submitted, and a claim 
for entitlement to service connection for a left hip 
condition, so include as secondary to left knee condition, 
for accrued benefits purposes, is not reopened.

Entitlement to service connection for peripheral vascular 
disease, for accrued benefits purposes, is denied.

Entitlement to a rating in excess of 60 percent for left knee 
replacement with a history of patellectomy and arthritis, for 
accrued benefits purposes, is denied.

Entitlement to a 10 percent rating, but no higher, for 
residuals of fractured right second metacarpal for accrued 
benefits purposes is granted, subject to the regulations 
governing the payment of monetary awards. 

Entitlement to total disability based on individual 
unemployability (TDIU), for accrued benefits purposes, is 
denied.

Special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound, 
for accrued benefits purposes, is denied.



REMAND

The appellant completed an application for DIC, death 
pension, and accrued benefits in September 2005.  The 
appellant noted that she and the Veteran had a surviving 
dependant adopted child at the time of the application.  The 
record shows that the Veteran was in receipt of nonservice 
connected pension benefits since 1987. 

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2009).

In August 2006 correspondence the RO notified the appellant 
that her claim for death pension had been denied.  In 
September 2006 the appellant filed a notice of disagreement 
with the August 2006 correspondence, noting she had a 
dependant child who needed VA benefits.  The Board liberally 
construes this correspondence as a notice of disagreement 
with the decision to deny death pension benefits.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  As the appellant has not yet 
received a statement of the case on this issue, the Board is 
required to remand this issue for issuance of a statement of 
the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) as to her death pension claim.

2.  The RO should develop the appellant's 
claim for non-service connected death 
pension benefits, and should obtain the 
appellant's net worth and income 
information.  The RO should then issue an 
appropriate Statement of the Case on the 
issue of entitlement to non-service- 
connected pension benefits.  The appellant 
should be notified that if she wants to 
appeal, she has to submit a substantive 
appeal within 60 days of the statement of 
the case.  If, and only if, the appellant 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


